Citation Nr: 0932457	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-30 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to a service-connected lumbar spine 
disorder.

2.  Entitlement to service connection for a left leg disorder 
as secondary to a service-connected lumbar spine disorder.

3.  Entitlement to service connection for depression as 
secondary to a service-connected lumbar spine disorder.

4.  Entitlement to a disability rating in excess of 40 
percent for a lumbar spine disorder.

5.  Entitlement to a disability rating in excess of 10 
percent for a right knee disorder. 

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1986 to 
December 1995.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.      

As support for his claim, the Veteran provided testimony 
before the undersigned Veterans Law Judge at a 
videoconference hearing in June 2009.  The transcript of the 
hearing has been associated with the claims file and 
reviewed.

In a February 2009 rating decision, the RO denied the 
Veteran's claim for entitlement to a temporary total 
evaluation for treatment for a service-connected, or other, 
condition subject to compensation.  The Veteran has not yet 
perfected an appeal of that claim by filing a notice of 
disagreement (NOD) and substantive appeal (e.g., VA Form 9 or 
equivalent statement).  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2007).  Therefore, this 
issue is not before the Board.

Issues 3 through 6 are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hypertension.

2.  There is no evidence of hypertension during service, 
within one year after service, or for many years thereafter.

3.  There is probative evidence suggesting that the Veteran's 
current hypertension did not develop secondary to his 
service-connected lumbar spine disorder.

4.  There is no medical evidence of a current diagnosis of a 
left leg disorder.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by, any service-connected disability.  
38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2008).  

2.  A left leg disorder was not incurred in or aggravated by 
service, and is not proximately due to, the result of, or 
chronically aggravated by, any service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in July 2006.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
fourth element requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Consequently, the presence or absence of notice of 
this element in this case is of no consequence because it is 
no longer required by law.

Additionally, the July 2006 VCAA letter from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he 
has received all required notice in this case, such that 
there is no error in content. 

The RO also correctly issued the July 2006 VCAA notice letter 
prior to the September 2006 adverse determination on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing 
error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  The Veteran also was provided with a VA examination 
in connection with his claim.  Further, he and his 
representative have submitted several statements, including 
those from colleagues and supervisors from his place of 
employment, and treating physicians, in support of his 
claims.  In addition, the Veteran was afforded an opportunity 
to provide testimony at a videoconference hearing in June 
2009.  Therefore, there is no indication that any additional 
evidence remains outstanding, and the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including cardiovascular-renal disease, including 
hypertension).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

A disability also can be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate the secondary disorder with the service-
connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The Board also notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the U.S. Court of Appeals for Veterans Claims' 
(Court) ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which clearly favors the claimant.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Hypertension

In this case, the Veteran asserts that his hypertension is 
the result of the chronic pain he experiences from his 
service-connected lumbar spine disorder.  See, e.g., 
videoconference hearing transcript dated in June 2009.  

The Board initially notes that the RO also considered direct 
service connection for this alleged disability.  When 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the 
Board will address service connection on both a direct and 
secondary basis in this appeal. 

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, the Veteran was diagnosed with 
essential hypertension during a recent VA examination.  See 
VA examination report dated in July 2007.  Past and recent VA 
treatment records also revealed treatment for hypertension.  
Thus, the evidence of record confirms that the Veteran 
currently has this disability.

With regard to secondary service connection, the recent VA 
examination provided to the Veteran in July 2007 failed to 
establish the necessary link between the Veteran's current 
hypertension and his service-connected lumbar spine disorder.  
Velez, 11 Vet. App. at 158; see also Wallin v. West, 11 Vet. 
App. 509, 512 (1998), and McQueen v. West, 13 Vet. App. 237 
(1999).  In this regard, although the VA examiner diagnosed 
the Veteran with essential hypertension during the VA 
examination in July 2007, he indicated that the Veteran's 
blood pressure findings were well-controlled despite the pain 
he feels from his lumbar spine disorder.  The July 2007 VA 
examiner further emphasized that, while elevated blood 
pressure is a normal response to pain, the pain does not 
cause a sustained elevation or chronic hypertension.  See VA 
examination report dated in July 2007.  Furthermore, a review 
of the Veteran's extensive post-service treatment records 
reveals no evidence whatsoever of a link between his 
hypertension and his lumbar spine disorder.  Although the 
Veteran asserts that his VA treating physician indicated such 
a link, there is no evidence associated with the claims file 
that the physician made such a suggestion.  See 
videoconference hearing transcript dated in June 2009.  

Here, the Board notes that it finds a September 2007 
statement by Dr. P.P., opining that the Veteran's 
hypertension is secondary to his service-connected lumbar 
spine disorder, is of limited probative value because there 
is no indication that Dr. P.P. regularly treated the 
Veteran's hypertension; rather, Dr. P.P. is a psychiatrist 
and treated Veteran for his depression.  Further, there is no 
indication that a review of the Veteran's pertinent STRs or 
other post-service records regarding his hypertension was 
conducted by Dr. P.P.  See Elkins v. Brown, 5 Vet. App. 478 
(1993); Black v. Brown, 5 Vet. App. 177 (1993) (highlighting 
doctor's failure to consider the relevant pre- and post-
service medical history).  In this regard, medical history 
provided by a Veteran and recorded or transcribed by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

Thus, based on a review of the Veteran's records in their 
entirety, the Board finds that service connection on a 
secondary basis for the Veteran's hypertension is not 
warranted.

Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current 
hypertension and his service-connection lumbar spine 
disorder.  See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.          
  
As to direct service connection, a review of the Veteran's 
STRs reveals no evidence of treatment for, or diagnosis of, 
hypertension or problems with high blood pressure in service.  
38 C.F.R. § 3.303.  The Veteran's separation examination in 
November 1995 noted a blood pressure reading of 100/56 and 
contained no notation of any abnormality with his 
cardiovascular system or problems with hypertension.  Thus, 
the Veteran's STRs, as a whole, provide clear negative 
evidence against the service connection claim on a direct 
basis.

Post-service, treatment records are negative for any 
complaint of, or treatment for, hypertension until July 2006, 
when VA treatment records noted a diagnosis of the disorder.  
This diagnosis came approximately 11 years after discharge 
from service.  The Federal Circuit Court has held that such a 
lengthy lapse of time between the alleged events in service 
and the initial manifestation of relevant symptoms and/or 
diagnosis after service is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, the presumption 
of in-service incurrence for hypertension is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309.  Additionally, service connection may 
not be established based on chronicity in service or post-
service continuity of symptomatology for hypertension.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current hypertension and 
his active military service, no medical evidence supports 
this assertion.  See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link his hypertension to 
service; these medical reports simply do not in any way 
associate his hypertension with his military service.  
Moreover, a VA examiner in July 2007 also was silent as to a 
link between the Veteran's hypertension and his military 
service.  See VA examination report dated in July 2007.  
Thus, as a whole, post-service medical records provide no 
evidence to support the Veteran's claim for service 
connection for hypertension as they reveal hypertension that 
began years after service with no connection to service.

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms associated with his 
hypertension over time, he is not competent to render an 
opinion as to the medical etiology of his current 
hypertension, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Left Leg Disorder

The Board now turns to analysis of the evidence for the 
Veteran's claim for service connection for a left leg 
disorder as secondary to service-connected lumbar spine 
disorder.  See the Veteran's claim dated in June 2006.

As previously mentioned, the first requirement for any 
service connection claim, including one for secondary service 
connection, is the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, despite the Veteran's assertions of a current 
disorder in the left leg, a review of post-service treatment 
records revealed no evidence whatsoever of a current 
diagnosis of, or treatment for, a left leg disorder.  
Although VA treatment records indicate complaints of pain in 
the left leg in September 2006, November 2006, December 2006, 
February 2007, and March 2007, none of the post-service 
treatment records associated with the claims file indicates a 
current diagnosis of a left leg disorder.  

Additionally, the Veteran recently complained of a constant, 
sharp pain in the left leg down the back to above the ankle 
and problems with walking.  See VA examination report dated 
in July 2007 and videoconference hearing transcript dated in 
June 2009.  During a VA neurological examination in July 
2007, he walked with a cane and would not walk on heels, 
toes, or tandem during the examination.  However, cranial 
nerves II through XII were intact, discs were sharp, and 
motor strength was 5/5 with normal tone, bulk, dexterity, and 
coordination.  Although sensory was decreased to temperature 
in the entire left leg and vibration sense was mildly 
impaired at the ankle, reflexes were 2+ and equal, and 
straight leg raising was negative.  The electromyography 
(EMG) showed normal peripheral nerve function and normal 
needle examination.  The VA examiner opined that the 
Veteran's sensory deficit did not correlate with his service-
connected lumbar lesion or any single root lesion; he had no 
motor deficits related to the lumbar spine.  There was no 
objective evidence of lumbar root involvement.  See VA 
examination report dated in July 2007.  In this regard, 
although the Veteran is competent to state that he suffers 
symptoms of pain and numbness in his left leg related to his 
service-connected lumbar spine disorder, there must be 
competent medical evidence where the determinative issue 
involves medical causation or a medical diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, absent 
evidence of a current disability, service connection cannot 
be granted for a left leg disorder on a direct or secondary 
basis.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to 
state that he has symptoms of a left leg disorder, he is not 
competent to render an opinion as to the medical etiology of 
any current symptoms he experiences, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for hypertension, including as secondary 
to a service-connected lumbar spine disorder, is denied.

Service connection for a left leg disorder as secondary to a 
service-connected lumbar spine disorder is denied.


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for depression as secondary to his 
service-connected lumbar spine disorder, and his claim for an 
increase in disability ratings for his lumbar spine and right 
knee disorders, the Board finds that additional development 
of the evidence is required.

First, with regard to the Veteran's depressive disorder, the 
Board notes that secondary service connection shall be 
awarded when a disability "is proximately due to or the 
result of a service- connected disease or injury." 38 C.F.R. 
§ 3.310(a) (2008). Also, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).

In reference to the Veteran's depression, private treatment 
records for the disability have been identified by the 
Veteran and need to be obtained.  Specifically, the Veteran 
has stated that he has received treatment from Dr. P.P., a 
private psychiatrist, for his depression, and Dr. P.P. also 
has submitted statements in this regard, in addition to 
attesting to a relationship between the Veteran's depression 
and his service-connected lumbar spine disorder.  See, e.g., 
statements from Dr. P.P., dated in June 2006 and September 
2007; and videoconference hearing transcript dated in June 
2009.  

In this regard, VA's duty to assist pertains to obtaining 
records of the Veteran's relevant VA medical treatment.  38 
U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by 
VA).  Moreover, VA has a duty to make reasonable efforts to 
obtain relevant records, including private records that the 
claimant adequately identifies, and notify the claimant of 
such efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because the Veteran 
is claiming that his service-connected lumbar spine disorder 
caused his depression, it is crucial to obtain and review 
these private treatment records for indications of such a 
link.  Any treatment that the Veteran has received for his 
depression may be relevant to his claim for secondary service 
connection.  

Additionally, another examination is needed to determine the 
current nature and etiology of the Veteran's depression, and 
to obtain a medical opinion to determine whether it developed 
secondary to his service-connected lumbar spine disorder.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In this 
regard, two VA examiners in July 2007 and December 2008 found 
that it is less likely as not that the Veteran's depression 
is caused by his service-connected chronic lumbar spine 
disorder.  These two examiners indicated that the Veteran 
reported several factors that could have contributed to his 
depression, including marital problems, alcohol abuse, job 
problems, and physical back pain; thus, the character of his 
depressive symptoms is consistent with any or all of these 
factors, and not one especially over another.  See VA 
examination reports dated in July 2007 and December 2008.  
However, the Veteran has submitted his own statements, and 
statements from colleagues and supervisors, indicating that 
his marital and employment problems are caused by his 
depression, and that he did not experience these problems 
prior to becoming depressed.  See colleagues' statements 
dated in August 2006, the Veteran's statement dated in June 
2008, VA treatment record dated in October 2008, and 
videoconference hearing transcript dated in June 2009.  In 
this regard, the Veteran and his colleagues are competent to 
report symptomatology and onset of such symptomatology of his 
depression, and such reports should be taken into account in 
an examination.  Jandreau, 492 F.3d at 1377; Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Further, the 
Veteran's treating physicians, Dr. P.P. and Dr. E.H., who are 
well aware of the Veteran's personal history, have submitted 
two statements each attesting to such a causal relationship 
between his lumbar spine disorder and his depression.  See 
statements from Dr. P.P., dated in June 2006 and September 
2007; and statements from Dr. E.H., dated in September 2008 
and November 2008.  Thus, giving the Veteran the benefit of 
the doubt, a VA opinion is required to resolve the issue of 
whether his depression is due to his service-connected lumbar 
spine disorder.  

Furthermore, in reference to the Veteran's lumbar spine 
disorder, currently rated under Diagnostic Code 5243 
(intervertebral disc syndrome, or IVDS), another VA 
examination is needed to determine its current nature and 
severity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).  The last examination 
of the Veteran's spine was in August 2006, approximately 
three years ago, and a more current examination would be 
helpful in deciding his appeal, especially because he has 
recently sought additional treatment for worsening symptoms 
of the lumbar spine disorder.  See, e.g., VA treatment 
records dated in September 2007, January 2008, and October 
2008.  In addition, the Veteran also asserted during the June 
2009 videoconference hearing that his lumbar spine disorder 
has worsened since his last examination in August 2006.  
Specifically, he asserts that his physician prescribed six 
weeks of bed rest for his back disorder, that he has 
radiating pain in his left lower extremity, and that he 
currently takes twenty different medications for his lumbar 
spine disorder.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-
month-old exam was too remote in time to adequately support 
the decision in an appeal for an increased rating); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  If the Veteran has radiculopathy and pain in 
one or both of his lower extremities associated with his 
service-connected lumbar spine disability, he may be 
entitled to separate disability ratings for neurological 
manifestations of his back disability under 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (incomplete paralysis of the 
sciatic nerve).  An appropriate examination of the Veteran's 
spine would determine whether he is entitled to be rated 
under the aforementioned Diagnostic Code.

Accordingly, in light of the evidence suggesting that the 
Veteran's lumbar spine disability may have worsened, a 
comprehensive VA medical examination and opinion are needed 
to determine its current state and severity.  

Finally, another VA examination is needed to determine the 
current severity and condition of the Veteran's right knee 
disorder.  The Veteran recently complained of worsening 
symptoms of his right knee disorder, including buckling, 
which causes him to fall; soreness for three to four weeks 
following episodes of buckling; the necessity of a cane for 
walking; chronic pain; and popping, which may be indications 
that his right knee disorder has worsened, and an examination 
is needed to determine whether this is the case.  See 
videoconference hearing transcript dated in June 2009.  
Moreover, the Veteran's last VA examination was in August 
2006, approximately three years ago, and a more recent VA 
examination would help in the determination of his appeal.  
See Caffrey, supra, 6 Vet. App. at 381; Allday, supra, 7 Vet. 
App. at 526.  Thus, a VA examination and additional tests 
would help to determine whether an increased disability 
rating for the Veteran's right knee disorder is warranted.  

With regard to a TDIU, the Board sees the RO has not 
developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by Veteran or reasonably raised by the record, is not 
a separate "claim" for benefits, but rather, can be part of 
a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  In other words, if the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
Id.  

In the present case, at the time of the aforementioned 
hearing, the Veteran testified that he is unemployable due to 
the service-connected low back disability.   Therefore, the 
Board finds the evidence of record has reasonably raised the 
issue of entitlement to a TDIU as an element of the increased 
rating claim on appeal.  Since entitlement to a TDIU is part 
of the Veteran's increased rating claim, the proper remedy 
here is for the Board to remand, rather than refer, the TDIU 
issue to the AOJ for proper development and adjudication.  

First, the AOJ should send the Veteran a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter for his TDIU 
claim.  This letter should notify the Veteran and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
TDIU claim.  The notice should also indicate what information 
or evidence should be provided by the Veteran and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, 
this letter should be compliant with the case 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
That is, the Veteran should be provided notice that advises 
him of the disability rating and effective date elements of a 
claim, keeping in mind that a TDIU claim is a type of claim 
for a higher disability rating.  

Accordingly, the case is REMANDED for the following action:

1.  As to the issue of TDIU, send a VCAA 
notice letter notifying the Veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to substantiate 
the TDIU claim on appeal, either on a 
schedular or extra-schedular basis.  This 
notice must indicate what information or 
evidence the Veteran should provide, and 
of what information or evidence VA will 
attempt to obtain on his behalf.  See 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  
This letter should also comply with the 
Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Specifically, this letter 
should advise him concerning the elements 
of a disability rating and an effective 
date.  

2.  Contact the Veteran to identify all 
private physicians from whom he has 
received treatment for his depression 
since his diagnosis.  If any private 
treatment records exist, the RO also 
should ask the Veteran to provide 
authorization of release for these records 
and obtain them or ask the Veteran to 
submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file. 

3.  After completion of the above, arrange 
for the Veteran to undergo a VA 
psychiatric examination, by an appropriate 
specialist, to determine the nature, 
severity, and etiology of any current 
depression.  The Veteran is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, may 
have adverse consequences for his claim.  

The claims folder should be made available 
to the examiner for review for the 
examination, particularly a copy of this 
remand and any pertinent treatment and 
history, including any records noting the 
onset of his depression in relation to the 
onset of his marital, employment, and 
other personal problems.  The examination 
report should indicate whether such review 
was accomplished.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The 
examination report should include a 
complete discussion of the Veteran's 
subjective complaints, findings on mental 
status examination, and a multi-axial 
diagnosis with Global Assessment of 
Functioning (GAF) score.    

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(a)  Does the Veteran currently have 
depression?

(b)	 If so, is the Veteran's current 
depression the
result of his service-connected lumbar 
spine disorder?  

(c)  Is it at least as likely as not that 
the Veteran's current 
depression is the result of his military 
service? 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

4.  Schedule the Veteran for a VA 
orthopedic/neurological examination to 
determine the current severity of his 
lumbar spine disability (rated as IVDS).  
The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.  The claims file, including 
a complete copy of this remand, must be 
made available for review of the Veteran's 
pertinent medical history, including, 
in particular, the records of his recent 
treatment.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination must include 
range of motion findings.  The examiner is 
asked to identify and describe any current 
symptomatology, including any functional 
loss associated with the lumbar spine 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse, pain on pressure or 
manipulation, and muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the back or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is 
no objective evidence of these symptoms, 
the examiner should so state.

If there is evidence of any objective 
neurological abnormality associated with 
the Veteran's service-connected lumbar 
spine disorder, such as radiculopathy or 
sciatica affecting the lower extremities, 
the examiner should identify this 
abnormality and comment on its severity.

The examination report should also include 
a discussion of whether the Veteran has 
incapacitating episodes and their total 
duration (in weeks) during the last 12 
months.  Note:  an incapacitating episode 
is a period of acute signs and symptoms 
due to IVDS requiring bed rest prescribed 
by a physician and treatment by a 
physician.

Finally, the examiner should indicate the 
effect the Veteran's IVDS has on his 
ability to obtain and maintain gainful 
employment.  In making this determination, 
the examiner's attention is directed to 
the transcript of the June 2009 
videoconference hearing, in which the 
Veteran indicated that his treating 
physicians have indicated that he is 
unemployable.

5.  Also schedule the Veteran for a VA 
orthopedic examination, by an appropriate 
specialist, to assess the current severity 
of his right knee disorder.  The Veteran 
is hereby advised that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
to his claim for a higher rating.  
The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
history,  including, in particular, any 
records of recent treatment.  The examiner 
must indicate whether such review was 
accomplished. 

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  Based on a comprehensive 
review of the claims folder, as well as a 
current physical examination of the 
Veteran, the examiner should discuss all 
impairments associated with the right knee 
disability, including the range of motion 
in this knee (extension to flexion), and 
all other associated functional 
impairment, including pain/painful motion, 
more or less movement than normal, 
weakened movement, premature/excess 
fatigability, incoordination, swelling, 
deformity or atrophy from disuse, etc.  
Further, if possible, the examiner should 
specify any additional range-of-motion 
loss due to any of these factors, 
especially during prolonged, repetitive 
use of this knee or when the Veteran's 
symptoms are most prevalent 
(e.g., during "flare-ups").  See 38 
C.F.R. 
§§ 4.40, 4.45 and 4.59; DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).

The examiner also should indicate whether 
the Veteran has instability in his right 
knee, and, if he does, the extent and 
severity of it (e.g., slight, moderate, or 
severe).

Finally, the examiner should indicate the 
effect the Veteran's right knee disorder 
has on his ability to obtain and maintain 
gainful employment.  

6.  Readjudicate the Veteran's claim for 
service connection for depression as 
secondary to his service-connected lumbar 
spine disorder, and his claim for 
increased ratings for his lumbar spine and 
right knee disorders, in light of the VA 
examinations and any additional evidence 
received since the March 2009 supplemental 
statement of the case (SSOC).  The claim 
for a TDIU should also be adjudicated.  If 
the claims are not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


